77 So. 3d 913 (2012)
Harris SCHWARTZBERG; Harris Schwartzberg Trust; Steven Schwartzberg Trust; Judith Schwartzberg Trust; Schwartzberg Descendants Trust; Harris Schwartzberg 2003 Trust; Steven Schwartzberg 2003 Trust; HS Midwest Trust # 1, JS Midwest Trust; Fam Midwest Trust; Judith Schwartzberg 2003 Trust; Harris Schwartzberg 2004 GST Trust 1; Harris Schwartzberg 2004 Trust 2; Judith Schwartzberg 2004 GST Trust 1; Judith Schwartzberg 2004 Trust 2; Schwartzberg Family GST Trust; Schwartzberg 2004 Descendants Trust; JS National Trust; HS National Trust #1; HS National Trust # 2; Fam National Trust, Appellants,
v.
The ESTATE OF Helene F. SIMONEAU, by and through Laurie Jean HARTNETT, Personal Representative, SA-PG-Gainesville, LLC; SA-PG Operator Holdings, LLC f/k/a New Rochelle Administrators, LLC; SA-Master Operator Holdings, LLC; Cypress Health Care Management Region I, LLC; Cypress Health Care Holdings, LLC; Kala J. Fuhrmann and April Rose Dorce (as to Palm Garden of Gainesville), Appellees.
No. 1D11-2557.
District Court of Appeal of Florida, First District.
January 24, 2012.
Daniel E. Dias and Dante M. Skourellos of Mancuso & Dias, P.A., Tampa, for Appellants.
*914 Isaac R. Ruiz-Carus of Wilkes & McHugh, P.A., Tampa, for Appellees.
PER CURIAM.
Appellants allege the trial court erred in denying their motions to dismiss for lack of personal jurisdiction. We agree with appellants and find that this case is materially indistinguishable from Greystone Tribeca Acquisition, L.L.C. v. Ronstrom, 863 So. 2d 473 (Fla. 2d DCA 2004), and Extendicare, Inc. v. Estate of McGillen, 957 So. 2d 58 (Fla. 5th DCA 2007). We, therefore, reverse and remand with directions that the trial court vacate its prior order and dismiss the claims against appellants for lack of personal jurisdiction.
WOLF, CLARK, and WETHERELL, JJ., concur.